 



Exhibit 10.1
February 22, 2008
Mr. James M. Jenness
Kellogg Company
One Kellogg Square
Battle Creek, Michigan 49017
Dear Jim:
     We are very excited that you will remain Chairman of Kellogg Company (the
“Company”). Given your ongoing time commitment in this key role, the valuable
services you provide, and your affection for the Company and our shareholders,
the independent members of the Board have determined to provide you with the
following compensation in 2008.
     1. Compensation. Your total annual compensation will be $630,000, which is
comprised of the same long-term incentives granted to non-management directors
(2,100 shares of restricted stock and 5000 stock options), with the remaining
compensation paid in cash. You will receive the restricted shares and stock
options on the same day the annual long-term incentives are granted to other
employees of the Company. The options will vest in the same manner as those
received by other employees (50% on the first anniversary of the grant, and the
remaining 50% on the second anniversary. The stock grant will immediately vest
(again, the same manner in which restricted stock vests for non-management
directors), and you agree to hold those shares as long as you are an employee or
director of the Company.
     Of course, you will retain your eligibility for retiree medical benefits
and vested stock option awards according to the terms of the relevant plans. In
addition, as long as you remain an employee of the Company, you will be eligible
to participate in the Company’s employee and senior executive benefits and
welfare plans in effect from time to time, such as life, medical and dental
insurance, and our savings and investment plan. However, you will not be
entitled to additional compensation or benefits from the Company other than
those that are currently vested or which are set forth in this letter and the
Agreement dated October 20, 2006 (the 2006 Agreement”). To be clear, you will
not (a) participate in the Annual Incentive Plan (bonus plan) or any other long
term incentive or performance plan (e.g., Executive Performance Plans); (b) be
entitled to receive severance benefits from the Company or otherwise participate
in the Company’s severance plan; (c) be entitled to receive change of control
benefits from the Company or otherwise participate in the Company’s Change of
Control Plan; or (d)

 



--------------------------------------------------------------------------------



 



Mr. James M. Jenness
Page 2
February 22, 2008
accrue any additional pension benefits by virtue of your continued employment
with the Company.
     With respect to your pension, the 2006 Agreement provides for a lump sum
pension benefit as of January 1, 2008. As previously agreed, this benefit is
payable six months after your employment with the Company ends in accordance
with Section 409A of the Internal Revenue Code (the “Code”). In accordance with
our pension plans, the pension benefit will be converted to a lump sum amount
using the PBGC interest rate in effect in October 2007. The lump sum will accrue
interest at the 30-year treasury rate from January 1, 2008.
     2. Section 409A. This letter and the agreements herein will be interpreted
to avoid any penalty sanctions under Section 409A of the Code. Upon your
request, the Company agrees to make any changes to this letter and the
agreements herein that will assure that no sanctions will be imposed under
Section 409A of the Code.
     3. No Other Representations. You represent and warrant that no promise or
inducement has been offered or made except as herein set forth and that you are
entering into and executing this Agreement without reliance on any statement or
representation not set forth within this Agreement by the Company, or any
person(s) acting on its behalf.
     4. Non-Assignment of Rights. You represent and warrant that you have not
sold, assigned, transferred, conveyed or otherwise disposed of to any third
party, by operation of law or otherwise, any action, cause of action, debt,
obligation, contract, agreement, covenant, guarantee, judgment, damage, claim,
counterclaim, liability or demand of any nature whatsoever relating to any
matter covered in this Agreement.
     5. Controlling Law and Venue. You agree that the construction,
interpretation, and performance of this Agreement shall be governed by the laws
of Michigan, including conflict of laws. It is agreed that any controversy,
claim or dispute between the parties, directly or indirectly, shall only be
resolved in the Circuit Court of Calhoun County, or the United States District
Court for the Western District of Michigan, whichever court has jurisdiction
over the subject matter thereof, and the parties hereby submit to the
jurisdiction of said courts.
     6. Entire Agreement; Amendment. You agree that this Agreement, the 2006
Agreement and the 2004 Agreement (together with this Agreement, the “Letter
Agreements”) constitute the entire agreement between you and the Company, and
that the Letter Agreements supersede any and all prior and/or contemporaneous
written and/or oral agreements relating to such matters. If there is any
conflict between this Agreement and either the 2006 Agreement or the 2004
Agreement, this Agreement shall control. You acknowledge that this Agreement may
not be modified except by written document, signed by you and the Chief
Executive Officer of Kellogg.

 



--------------------------------------------------------------------------------



 



Mr. James M. Jenness
Page 3
February 22, 2008
     7. Employment Relationship. You acknowledge and agree that your employment
with the Company described in this Agreement is an at-will employment
relationship, and that only the General Counsel of Kellogg may modify this
provision, and any modification must be in writing signed by both parties.
     8. Counterparts. This Agreement may be executed simultaneously in one or
more counterparts, any one of which need not contain the signatures of more than
one party, but all such counterparts taken together shall constitute one and the
same Agreement.
     If the terms of this letter are acceptable to you, please sign in the space
provided below.

            Sincerely,
      /s/ Gordon Gund       Gordon Gund      Lead Director     

Acknowledged and agreed this 22nd day of February, 2008

     
/s/ James M. Jenness
 
   
James M. Jenness
   

 